DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-5 and 20 directed to a group non-elected without traverse.  Accordingly, claims 1-5 and 20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-5 and 20 are canceled.

Response to Amendment
This office action is in response to the amendment filed 3/9/21. Claim 8 is amended. Claim 22 is added. Claims 1-7, 10, 12-14, 18, 20, and 21 are canceled. Claims 8, 9, 11, 15-17, 19, and 22 are allowed.

Allowable Subject Matter
Claims 8, 9, 11, 15/17, 19, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed subject matter.

Aramata et al. (US 2003/0215711) teaches forming a carbon coating layer on SiOx particles using argon and acetylene gas ([0077]), but fails to teach the claimed thermal treatment step.

With regard to claim 22, the prior art fails to teach or fairly suggest the claimed thermal treatment step where the coated silicon-based precursor is thermally treated with a metal reducing agent at the claimed temperature.
Kajita et al. (US 2015/0072220) teaches forming a composite of carbon and SiOx, then reducing the silicon and silicon oxide with a lithium metal ([0058]-[0059]), but fails to teach that the reducing step is carried out at the claimed temperature in an inert atmosphere.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729